Name: 2010/680/EU: Commission Decision of 9Ã November 2010 releasing Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Spain, France, Cyprus, Latvia, Lithuania, Malta, the Netherlands, Poland, Slovenia, Slovakia, Finland, Sweden and the United Kingdom from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC on the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material, beet seed, vegetable seed and seed of oil and fibre plants respectively (notified under document C(2010) 7578) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  European Union law;  marketing;  means of agricultural production
 Date Published: 2010-11-10

 10.11.2010 EN Official Journal of the European Union L 292/57 COMMISSION DECISION of 9 November 2010 releasing Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Spain, France, Cyprus, Latvia, Lithuania, Malta, the Netherlands, Poland, Slovenia, Slovakia, Finland, Sweden and the United Kingdom from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC on the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material, beet seed, vegetable seed and seed of oil and fibre plants respectively (notified under document C(2010) 7578) (Only the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Latvian, Lithuanian, Maltese, Polish, Slovak, Slovenian, Spanish and Swedish texts are authentic) (Text with EEA relevance) (2010/680/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 23a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 23a thereof, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (3), and in particular Article 18a thereof, Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (4), and in particular Article 20 thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (5), and in particular Article 30A thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (6), and in particular Article 49 thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (7), and in particular Article 28 thereof, Whereas: (1) Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC set out certain provisions for the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material, beet seed, vegetable seed, and seed of oil and fibre plants respectively. Those Directives also provide that, subject to certain conditions, Member States may be wholly or partially released from the obligation to apply those Directives in respect of certain species or material. (2) Seed of the species set out in Parts I, II, V, VI and VII of the Annex to this Decision is not normally reproduced or marketed in certain Member States. In addition, the growing of vines and the marketing of propagating material set out in Part III of that Annex are of minimal economic importance in certain Member States. The tree species set out in Part IV of that Annex are also not important for forestry purposes in certain Member States. (3) On the basis of applications made by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Cyprus, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland, Slovenia, Slovakia, Finland, Sweden and the United Kingdom since 1969 the Commission adopted the following Decisions 69/270/EEC (8), 69/271/EEC (9), 69/272/EEC (10), 70/47/EEC (11), 70/48/EEC (12), 70/49/EEC (13), 70/93/EEC (14), 70/94/EEC (15), 70/481/EEC (16), 72/270/EEC (17), 72/271/EEC (18), 73/122/EEC (19), 73/123/EEC (20), 73/188/EEC (21), 74/5/EEC (22), 74/358/EEC (23), 74/360/EEC (24), 74/361/EEC (25), 74/362/EEC (26), 74/491/EEC (27), 74/532/EEC (28), 75/287/EEC (29), 75/752/EEC (30), 79/355/EEC (31), 86/153/EEC (32), 89/101/EEC (33), 90/209/EEC (34), 2005/325/EC (35), 2005/871/EC (36), 2005/886/EC (37), 2005/931/EC (38), 2008/462/EC (39), 2009/786/EC (40), 2010/198/EU (41) and 2010/377/EU (42) releasing those Member States wholly or partially from the obligation to apply the provisions of Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC, to the species and material in question. (4) As part of a survey conducted by the Commission in the first semester of 2010 among the Member States concerned, the Commission has asked these Member States to verify to what extent they consider it appropriate to continue to apply the Decisions referred to in recital 3 and whether the applicable conditions continue to be fulfilled. Based on this verification, certain Member States submitted updated applications to the Commission, whereas Belgium, Greece and Luxemburg requested to withdraw the Decisions relating to them altogether. It is therefore necessary to update and, where requested, withdraw the releases granted. Furthermore, in the interest of transparency and simplification, all Decisions referred to in recital 3 should be repealed and replaced by one single act. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Member States set out in Part I of the Annex to this Decision are released from the obligation to apply Directive 66/401/EEC, with the exception of Article 14(1), to the species listed in the first column of the table and corresponding to the indication X in the column of the respective Member States. 2. The Member States set out in Part II of the Annex to this Decision are released from the obligation to apply Directive 66/402/EEC, with the exception of Article 14(1), to the species listed in the first column of the table and corresponding to the indication X in the column of the respective Member States. In the case of Latvia, the release of this obligation in respect of Zea mays applies also with the exception of Article 19(1) of that Directive. 3. The Member States set out in Part III of the Annex to this Decision are released from the obligation to apply Directive 68/193/EEC, with the exception of Articles 12 and 12a, to the genus listed in the first column of the table. 4. The Member States set out in Part IV of the Annex to this Decision are released from the obligation to apply Directive 1999/105/EC, with the exception of Article 17(1), to the species listed in the first column of the table and corresponding to the indication X in the column of the respective Member States. 5. The Member States set out in Part V of Annex to this Decision are released from the obligation to apply Directive 2002/54/EC, with the exception of Article 20, to the species listed in the first column of the table and corresponding to the indication X in the column of the respective Member States. 6. The Member States set out in Part VI of the Annex to this Decision are released from the obligation to apply Directive 2002/55/EC, with the exception of Articles 16(1) and 34(1), to the species listed in the first column of the table and corresponding to the indication X in the column of the respective Member States. 7. The Member States set out in Part VII of the Annex to this Decision are released from the obligation to apply Directive 2002/57/EC, with the exception of Article 17, to the species listed in the first column of the table and corresponding to the indication X in the column of the respective Member States. In the case of Malta, the release from that obligation in respect of sunflower applies also with the exception of Article 9(1) of that Directive. Article 2 Decisions 69/270/EEC, 69/271/EEC, 69/272/EEC, 70/47/EEC, 70/48/EEC, 70/49/EEC, 70/93/EEC, 70/94/EEC, 70/481/EEC, 72/270/EEC, 72/271/EEC, 73/122/EEC, 73/123/EEC, 73/188/EEC, 74/5/EEC, 74/358/EEC, 74/360/EEC, 74/361/EEC, 74/362/EEC, 74/491/EEC, 74/532/EEC, 75/287/EEC, 75/752/EEC, 79/355/EEC, 86/153/EEC, 89/101/EEC, 90/209/EEC, 2005/325/EC, 2005/871/EC, 2005/886/EC, 2005/931/EC, 2008/462/EC, 2009/786/EC, 2010/198/EU and 2010/377/EU are repealed. Article 3 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 November 2010. For the Commission John DALLI Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66. (3) OJ L 93, 17.4.1968, p. 15. (4) OJ L 11, 15.1.2000, p. 17. (5) OJ L 193, 20.7.2002, p. 12. (6) OJ L 193, 20.7.2002, p. 33. (7) OJ L 193, 20.7.2002, p. 74. (8) OJ L 220, 1.9.1969, p. 8. (9) OJ L 220, 1.9.1969, p. 9. (10) OJ L 220, 1.9.1969, p. 10. (11) OJ L 13, 19.1.1970, p. 26. (12) OJ L 13, 19.1.1970, p. 27. (13) OJ L 13, 19.1.1970, p. 28. (14) OJ L 25, 2.2.1970, p. 16. (15) OJ L 25, 2.2.1970, p. 17. (16) OJ L 237, 28.10.1970, p. 29. (17) OJ L 166, 24.7.1972, p. 26. (18) OJ L 166, 24.7.1972, p. 27. (19) OJ L 145, 2.6.1973, p. 41. (20) OJ L 145, 2.6.1973, p. 43. (21) OJ L 194, 16.7.1973, p. 16. (22) OJ L 12, 15.1.1974, p. 13. (23) OJ L 196, 19.7.1974, p. 15. (24) OJ L 196, 19.7.1974, p. 18. (25) OJ L 196, 19.7.1974, p. 19. (26) OJ L 196, 19.7.1974, p. 20. (27) OJ L 267, 3.10.1974, p. 18. (28) OJ L 299, 7.11.1974, p. 14. (29) OJ L 122, 14.5.1975, p. 15. (30) OJ L 319, 10.12.1975, p. 12. (31) OJ L 84, 4.4.1979, p. 23. (32) OJ L 115, 3.5.1986, p. 26. (33) OJ L 38, 10.2.1989, p. 37. (34) OJ L 108, 28.4.1990, p. 104. (35) OJ L 109, 29.4.2005, p. 1. (36) OJ L 320, 8.12.2005, p. 50. (37) OJ L 326, 13.12.2005, p. 39. (38) OJ L 340, 23.12.2005, p. 67. (39) OJ L 160, 19.6.2008, p. 33. (40) OJ L 281, 28.10.2009, p. 5. (41) OJ L 87, 7.4.2010, p. 34. (42) OJ L 173, 8.7.2010, p. 73. ANNEX Legend Abbreviations: BG : the Republic of Bulgaria CZ : the Czech Republic DK : the Kingdom of Denmark DE : the Federal Republic of Germany EE : the Republic of Estonia IE : Ireland ES : the Kingdom of Spain FR : the French Republic CY : the Republic of Cyprus LV : the Republic of Latvia LT : the Republic of Lithuania MT : the Republic of Malta NL : the Kingdom of the Netherlands PL : the Republic of Poland SI : the Republic of Slovenia SK : the Slovak Republic FI : the Republic of Finland SE : the Kingdom of Sweden UK : the United Kingdom of Great Britain and Northern Ireland The indication X appears under the heading for each Member State released as provided for in Article 1. Part I  Directive 66/401/EEC BG CZ DK DE IE ES LV LT MT PL SK UK Agrostis canina X Alopecurus pratensis X X X Arrhenatherum elatius X X Bromus catharticus X X X X X Bromus sitchensis X X X X X X Cynodon dactylon X X X X X X Dactylis glomerata X Festuca arundinacea X x Festulolium X Lolium x boucheanum X Phalaris aquatica X X X X X X X Phleum nodosum X Phleum pratense X Poa annua X X X Poa nemoralis X X Poa palustris X X Poa trivialis X Trisetum flavescens X X X X X Galega orientalis X X X Hedysarum coronarium X X X X X X X Lotus corniculatus X X Lupinus albus X X Lupinus angustifolius X X Lupinus luteus X X Medicago lupulina X X X Medicago x varia X Onobrychis viciifolia X X Trifolium alexandrinum X X X X Trifolium hybridum X Trifolium incarnatum X X X X Trifolium repens X Trifolium resupinatum X X X X Trigonella foenum-graecum X X X X X X X Vicia pannonica X X X X Vicia villosa X X Brassica napus X Brassica oleracea Phacelia tanacetifolia X X X Raphanus sativus X Part II  Directive 66/402/EEC CZ DK DE EE IE FR LV LT MT NL PL UK Avena strigosa X X X Oryza sativa X X X X X X X X X X X Phalaris canariensis X X X X X X Sorghum bicolor X X X X X X Sorghum sudanense X X X X X X X Sorghum bicolor x Sorghum sudanense X X X X X X Triticum spelta X X Zea mays X Part III  Directive 68/193/EEC DK EE IE LV LT NL PL FI SE UK Vitis X X X X X X X X X X Part IV  Directive 1999/105/EC DK EE LT MT SI Abies alba X X X Abies cephalonica X X X X Abies grandis X X X Abies pinsapo X X X X X Acer platanoides X Acer pseudoplatanus X X X Alnus glutinosa X Alnus incana X Betula pendula X Betula pubescens X Carpinus betulus X X Castanea sativa X X X Cedrus atlantica X X X X X Cedrus libani X X X X X Fagus sylvatica X X Fraxinus angustifolia X X X Fraxinus excelsior X Larix decidua X Larix x eurolepis X Larix kaempferi X Larix sibirica X X X X Picea abies X Picea sitchensis X X X X Pinus brutia X X X X Pinus canariensis X X X X Pinus cembra X X X X Pinus contorta X X X Pinus halepensis X X X Pinus leucodermis X X X X X Pinus nigra X X Pinus pinaster X X X Pinus pinea X X X Pinus radiata X X X X Prunus avium X Pseudotsuga menziesii X Quercus cerris X X X Quercus ilex X X X Quercus petraea X X Quercus pubescens X X X X Quercus rubra X Quercus suber X X X Robinia pseudoacacia X Tilia cordata X Tilia platyphyllos X X Part V  Directive 2002/54/EC CY MT Beta vulgaris X X Part VI  Directive 2002/55/EC IE UK Allium cepa (Aggregatum group) X Allium fistulosum X Allium sativum X Allium schoenoprasum X Anthriscus cerefolium X X Asparagus officinalis X Beta vulgaris X Capsicum annuum X Cichorium intybus X Citrullus lanatus X X Cucurbita maxima X Cynara cardunculus X X Foeniculum vulgare X Rheum rhabarbarum X Scorzonera hispanica X X Solanum melongena X Valerianella locusta X X Part VII  Directive 2002/57/EC CZ DK DE EE IE FR CY LV LT MT NL PL UK Arachis hypogaea X X X X X X X X X X X X Brassica rapa X Brassica juncea X X X Brassica napus X Brassica nigra X X X X X Cannabis sativa X X X Carthamus tinctorius X X X X X X X X Carum carvii X X X X X Gossypium spp. X X X X X X X X X X X Helianthus annuus X X X X X Linum usitatissimum X Papaver somniferum X X X X Sinapis alba X X Glycine max X X X X X